UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-2029


ANICA ASHBOURNE,

                Plaintiff - Appellant,

          v.

TIMOTHY GEITHNER, Secretary, U.S. Department of Treasury
Internal Revenue Service (global High Wealth), a Component
of the U.S. Department of the Treasury; DONNA HANSBERRY,
Director, GHW; DONNA PRESTIA, Assistant Director, GHW;
THOMAS COLLINS, Territory Manager, GHW,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:11-
cv-02818-RWT; 8:11-cv-03199-RWT; 8:11-cv-03456-RWT)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anica Ashbourne, Appellant Pro Se.       Melanie Lisa Glickson,
OFFICE OF THE UNITED STATES ATTORNEY, Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anica    Ashbourne      appeals   the     district        court’s   order

granting Defendants’ motion to transfer her consolidated actions

to   the   United    States    District       Court      for    the     District   of

Columbia, dismissing her Equal Pay Act claim for lack of subject

matter     jurisdiction,      and     denying    her       motion       to     proceed

pseudonymously.      Limiting our review to the issues raised in the

informal brief, see 4th Cir. R. 34(b), we affirm the district

court’s order.        Ashbourne v. Geithner, No. 8:11-cv-02818-RWT;

8:11-cv-03199-RWT; 8:11-cv-03456-RWT (D. Md. July 12, 2012).                       We

dispense    with     oral   argument     because         the    facts    and    legal

contentions    are   adequately      presented      in    the   materials       before

this court and argument would not aid in the decisional process.



                                                                             AFFIRMED




                                        2